internal_revenue_service number release date index number ---------------------------------------- -------------------------------------- --------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b05 plr-157747-06 date date -------------------------------------- legend taxpayer --------------------------------------------------------------- state a sub dear ---------------------- ------------------------ ---------- this is in response to a request for a ruling dated date submitted on behalf of taxpayer by your authorized representative the ruling concerns the application of cooperative tax law to a transaction described below taxpayer was incorporated in --------as a for-profit corporation on ------------------ ---------------------------- taxpayer changed its structure to that of a cooperative pursuant to state a’s cooperative statute since then taxpayer has operated on a cooperative nonprofit basis for the mutual benefit of its members serving patrons in rural western state a effective ------------------ taxpayer was granted exemption under sec_501 of the internal_revenue_code taxpayer failed tax exemption in ------- because it received less than percent of its income from members as required by the code plr-157747-06 while taxpayer’s primary business_purpose is to provide each of its approximately-------- active members local exchange telephone carrier services it also provides long distance and internet services taxpayer holds investment under its wholly-owned corporate subsidiary sub and three corporate subsidiaries of sub under taxpayer’s articles of incorporation taxpayer is organized as a cooperative to provide communications to its members in and around its service area further taxpayer’s articles provide that it shall operate on a cooperative basis for the mutual benefit of its members with the net savings derived from transactions with members belonging to such members in proportion to their respective patronage and returned either in the form of cash or credits taxpayer’s bylaws provide that it shall at all times be operated on a cooperative not-for-profit basis for the mutual benefit of its member patrons on date the rural telephone bank rtb or bank was established by amendment to the rural electrification act re act as a source of supplemental financing for telecommunications companies and rural telephone cooperatives eligible to borrow under the re act’s telephone loan program a board_of directors was appointed to manage the operations of the bank and the employees of rural electrification administration now usda rural development utilities programs performed the bank’s day to day operations by establishing a capital structure which provided for a mixed federal and private ownership the bank was designed to assure rural telephone systems access to private sources of capital by establishing a supplemental credit mechanism to which borrower systems could turn for all or part of their future capital requirements the capital structure of the bank consists of three classes of stock class a class b and class c class a stock was issued by the bank in exchange for approximately dollar_figure million of capital provided by various taxpayers this provided the bank with its initial seed money to begin its lending operations the bank paid an annual dividend of two percent on class a stock class b stock was required to be purchased by recipients of rtb loans in an amount equal to five percent of the face value of the loan class b stock did not earn a cash dividend but bank borrowers acquired additional shares of class b stock through annual patronage refunds class c stock was acquired through the conversion of class b stock after repayment of the loans associated with the class b stock and earned a cash dividend at a rate determined by the board_of directors since the class b stock paid no cash plr-157747-06 dividends and could not be otherwise redeemed conversion was the only route available to borrowers that extinguished their loans class c stock was also available for purchase by bank borrowers and by organizations controlled by bank borrowers however such voluntary transactions were extremely rare because no borrower would want to invest in instruments that have no schedule of principal repayment in addition to providing for a mixed-ownership through the a b and c classes of stock the re act amendment also provided that the ownership control and operation of the bank be transferred to the class b and class c stockholders after a percent of the class a stock was retired known as privatization of the bank the retirement of class a stock began in fiscal_year in date the fiscal_year federal budget proposed the dissolution of the rtb the rtb’s board_of directors unanimously approved resolutions to liquidate and dissolve the bank on date after more than nine months of congressional negotiations the bill was signed into law on date authorizing the initiation of the liquidation and dissolution process stock_redemption agreements were sent to shareholders beginning on date for final consideration and ratification by borrowers’ boards of directors the dissolution process is expected to be largely completed by the end of fiscal_year taxpayer first borrowed money from the rtb in ------- and continued to have outstanding loans through ------- taxpayer purchased ----------- shares of rtb class b stock during the period it held loans with the rtb the rtb class b stock_dividends received by taxpayer over the years totaled ------------- shares making a total amount of class b stock owned of ------------- shares ------------- shares of class b stock and dollar_figure-------- cash into -------- shares of rtb class c stock taxpayer extinguished its loan balance with the rtb in --------and converted ------ taxpayer received the proposed liquidation and stock_redemption agreements from the rtb on ---------------------- and taxpayer’s board_of directors ratified the agreement on ------------------------ the total amount of class b stock redeemed was ------- --------- shares and the total amount of class c stock redeemed was -------- shares taxpayer received the rtb liquidation funds of dollar_figure------------- on ----------------- taxpayer does not expect any additional payments relating to the liquidation based on the foregoing taxpayer requests a ruling that plr-157747-06 the income realized by taxpayer by the liquidation payment for class b and class c stock of the rtb constitutes patronage-sourced income which may be excluded from its gross_income when allocated to taxpayer’s patrons by a true patronage_dividend in the event a rural telephone cooperative such as taxpayer loses its tax-exempt status sec_501 of the code no longer applies until such time as the cooperative again satisfies the requirements for exemption during any taxable_period the rules applicable to the telephone cooperative depend on the reasons why it failed its exemption tests if exemption was lost because the company failed to operate on a cooperative basis then it will be taxed under the same rules applicable to for-profit corporations alternatively if the cooperative becomes taxable because it failed the so-called percent income test imposed by sec_501 then the organization will be taxed as a cooperative while the requirements of subchapter_c of the code regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decision of the judiciary over a fifty-year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment subchapter_t of the code as part of the revenue act of pub_l_no h_r with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative’s patrons were defined however sec_1381 of the code states that subchapter_t is not applicable to organization engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law in its report accompanying the legislation the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is required to be filed including any extensions of time granted s rep no 87th cong 1st sess plr-157747-06 under this earlier body of tax law applicable to nonexempt telephone cooperatives a cooperative may reduce its taxable_income by any qualifying patronage_dividends paid to their members patrons further under pre-1962 cooperative rules the term paid means paid in cash or paid_by notice of allocation see also revrul_83_135 1983_2_cb_149 a taxable cooperative not subject_to the provisions of subchapter_t of the code may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws while subchapter_t does not control the taxation of nonexempt telephone cooperatives its foundations rest upon pre-1962 cooperative tax law as a result there are certain basic parallels between the tax treatment of nonexempt utility cooperatives and treatment of other cooperative organizations under subchapter_t therefore to extent that subchapter_t reflects cooperative taxation as it existed prior to it is in instructive resolving certain issues facing rural telephone cooperatives this is because congress stated that in enacting subchapter_t it was merely codifying the long common_law history of cooperative taxation with the exception of ensuring at least one annual level of tax at the cooperative or patron level see s rep no 87th cong 1st sess and arguably the case law post-enactment is merely a continuation and refinement of the pre-enactment common_law this is particularly true with respect to defining certain terms such as operating_on_a_cooperative_basis and patronage income perhaps the most succinct definition of the term cooperative for federal_income_tax purposes was provided by the u s tax_court in 44_tc_305 acq 1966_1_cb_3 the tax_court said under the cooperative association form or organization on the other hand the worker-members of the association supply their own capital at their own risk select their own management and supply their own direction for the enterprise through worker meetings conducted on a democratic basis and then themselves receive the fruits of their cooperative endeavors through allocations of the same among themselves as co-workers in proportion to the amounts of their active_participation in the cooperative undertaking the tax_court went on to describe three guiding principles at the core of economic cooperative theory as subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits arising therefrom democratic control by the worker-members themselves and the vesting in and allocation among the worker-members of all fruits and increases arising from their cooperative endeavor ie the excess of operating revenues over the costs incurred in generating those revenues in proportion to plr-157747-06 the worker-members’ active_participation in the cooperative endeavor t c pincite the mechanism by which telephone cooperative achieve operation at cost is the patronage_dividend or capital credit since the payment of patronage_dividends and operation at cost is so critical to achieving cooperative status as defined by puget sound it is important to analyze this issue rural telephone cooperatives perform a final accounting at year-end to determine the net margin derived from their members’ patronage during the course of the year then the excess over cost collected from members is returned to them by a capital credit allocation based on each member’s patronage those capital credits are typically paid_by allocations of capital credit certificates or notices of allocation rather than in cash the capital credits retained form the foundation for the organization’s equity_capital a true patronage_dividend that may be excluded from the income of a rural it must be made subject_to a preexisting legal_obligation telephone cooperative must meet the three tests set forth in farmers cooperative co v birmingham f_supp n d ia and 31_tc_674 acq aod 1959_2_cb_6 those tests are the margins allocated must be derived from the profits generated from patrons’ dealings with the cooperative the allocation must be made on the basis of patronage and although the code does not provide specific guidance as to what constitutes patronage-sourced income for a nonexempt telephone cooperative regulations and rulings address the issues for cooperatives governed by subchapter_t of the code while not directly applicable to taxable utility cooperatives per se arguably they reflect the correct analysis with respect patronage income of cooperatives subject_to pre-1962 law the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess plr-157747-06 in response to that guidance of congress the service promulgated regulations distinguishing nonpatronage income from that which is patronage derived sec_1388 of the code specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members states in determining whether the allocation was from patronage sources the ruling the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets sec_1_1382-3 of the income_tax regulations defines income from plr-157747-06 in twin county grocers inc v united_states cl_ct a nonexempt in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries v commissioner 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite in land o’lakes inc supra the court held that dividends received by the nonexempt_cooperative from the st paul bank for cooperatives was patronage derived and could be allocated to land o’lakes patrons as deductible patronage_dividends the court noted that the taxpayer was required to acquire and hold the stock to obtain a loan the proceeds of which were used to finance cooperative activities on favorable terms finding that the subject transaction was not significantly distinguishable from the transaction in revrul_69_576 in the instant case taxpayer borrowed from the congressionally established rtb pursuant to the re act’s purposes as a result it was required to purchase the class b stock and pursuant to the bank’s regulations have that class b stock converted to class c stock when its loans were repaid these loans and stock acquisitions were directly related to taxpayer’s cooperative purpose in providing telephone service to rural customers its member patrons further in light of the fact plr-157747-06 that the federal government has caused the dissolution of the rtb the redemption of taxpayer’s class b and class c stock in liquidation of the rtb also can be seen as directly related to taxpayer’s cooperative purposes accordingly based solely on the foregoing we rule that the income realized by taxpayer by the liquidation payment for the class b and class c stock of the rtb constitutes patronage-sourced income which may be excluded from its gross_income when allocated to taxpayer’s patrons by a true patronage_dividend however to the extent if any that taxpayer conducted telecommunications or related business with nonmembers or on a noncooperative basis it is required to make an allocation of the income between patronage and nonpatronage sources based on the proportion of business conducted with members and nonmembers and between its cooperative and noncooperative activities this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
